Citation Nr: 1505916	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  12-31 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neurological disorder of the bilateral upper extremities, to include peripheral neuropathy and/or carpal tunnel syndrome.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1973 with service in the inland waters of the Republic of Vietnam. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In September 2013, the Veteran presented sworn testimony during a video conference hearing in El Paso, Texas, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.  

The issue of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities (BLEs) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  A diagnosis of peripheral neuropathy of the right or left upper extremity has not been established at any time during the appeal period.  

2.  A chronic neurological disability of the upper extremities was not shown in service or for many years thereafter; and, the preponderance of the evidence fails to establish that Veteran's current bilateral carpal tunnel syndrome is the result of a disease or injury during his active duty service.


CONCLUSION OF LAW

A neurological disorder of the bilateral upper extremities, to include peripheral neuropathy and/or carpal tunnel syndrome, was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  A November 2011 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination report have been associated with the claims file.  Private treatment records have been obtained to the extent possible.  The Veteran has not identified any outstanding relevant treatment records.  The Board notes that a November 2009 VA treatment record indicates that the Veteran underwent EMG/NCV testing at that time and that the report from that testing has not been associated with the claims file.  However, as the treating physician reviewed those results and noted them in his treatment notes and more recent EMG/NCV testing results are in the claims file, the Board finds that a remand is not necessary to obtain the November 2009 report.

The Veteran underwent a VA peripheral nerves examination in May 2012 with a June 2012 opinion.  The examination and opinion involved a review of the claims file, a thorough examination of the Veteran (examination only), consideration of the Veteran's lay statements/history, and a conclusion that were supported by sufficient rationale.  The examination and opinion are adequate to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Some discussion of the Veteran's personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was identified.  Information was also elicited from the Veteran concerning his symptoms and contentions regarding their etiology, onset, and severity.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); organic diseases of the nervous system are included in the list of chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board broadly construes this category to include peripheral neuropathy.  As a result, service connection via the demonstration of continuity of symptomatology is applicable.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014).  

The Veteran served in the inland waterways of the Republic of Vietnam and is, therefore, presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2014) (a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.").  

For veterans exposed to an herbicide agent during active military, naval, or air service, certain diseases, including early onset peripheral neuropathy, shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2014).  In order to receive service connection for peripheral neuropathy based on herbicide exposure, such disease must have become manifest to a degree of 10 percent or more within one year of the last date of herbicide exposure.  38 C.F.R. § 3.307(a)(6)(ii) (2014); see also Disease Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy, 78 Fed. Reg. 54763 (Sept. 6, 2013).  Accordingly, in order to grant service connection for peripheral neuropathy on a presumptive basis, the evidence must demonstrate peripheral neuropathy manifest to a degree of 10 percent or more by no later than 1971, a year after the Veteran's latest possible date of service in Vietnam.

The Board has reviewed the entire claims file and finds no evidence that the Veteran has been diagnosed with peripheral neuropathy of the upper extremities at any time during the appeals period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Records from as early as 2004 list a diagnosis of carpal tunnel syndrome.  Referencing the Veteran's complaints of bilateral wrist pain, a December 2009 private report diagnosed carpal tunnel syndrome.  Indeed, after electrodiagnostic testing, the Veteran was diagnosed with carpal tunnel syndrome, not peripheral neuropathy of the upper extremities.  See, e.g., VA examination report, May 2012.  As the Veteran has not been diagnosed with peripheral neuropathy of either upper extremity, presumptive service connection under 38 C.F.R. §§ 3.303(b) or 3.309 is not warranted.

Notwithstanding the foregoing law and regulations pertaining to presumptive service connection, a veteran is not precluded from establishing service connection for diseases not subject to presumptive service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran has been diagnosed with carpal tunnel syndrome of the upper extremities on multiple occasions.  The first element of Shedden/Caluza is met.

A review of the service treatment records is negative for any complaints of numbness or carpal tunnel syndrome of either upper extremity.  The only service treatment records referencing upper extremity complaints are regarding an in-service right forearm laceration that is separately service-connected and not under consideration here.  However, as noted above, it is presumed that the Veteran was exposed to herbicide agents during his service in the inland waterways of Vietnam.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2014)  As such, the second element of Shedden/Caluza is also met.  

Although an in-service event and current disability have been established, as noted above, this is not sufficient to warrant service connection.  There still must be competent medical evidence of a nexus between the Veteran's in-service herbicide exposure and his current carpal tunnel syndrome.  See Shedden, supra; Caluza, supra.

The Veteran underwent a VA examination in May 2012 with a June 2012 medical opinion.  The examiner diagnosed the Veteran with carpal tunnel syndrome and noted that such was an entrapment nerve disease.  She did not identify a link between the Veteran's carpal tunnel syndrome and any aspect of his military service, including herbicide exposure.  (The Veteran experiences hypothesia of the right forearm in relation to his service connect right forearm disability, which is rated as 30 percent disabling).  There is simply no evidence linking carpal tunnel syndrome or the Veteran's specific diagnosis of such to herbicide exposure.  Without such a medical nexus, service connection cannot be granted.

The Veteran's VA and private treatment records also note his diagnosis of carpal tunnel syndrome and associated symptoms.  However, none of these records links the Veteran's carpal tunnel syndrome to military service and/or herbicide exposure.  

The only other evidence that purports to link the Veteran's current bilateral carpal tunnel syndrome to his military service consists of statements from the Veteran and his representative.  Although laypersons, such as the Veteran and his representative, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of neurological medicine and the long-term effects of herbicide exposure.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also 38 C.F.R. § 3.159 (a)(1) (2014).  The Veteran and his representative have no such expertise.  

For the foregoing reasons, the claim of entitlement to service connection for a neurological disorder of the bilateral upper extremities, to include peripheral neuropathy and/or carpal tunnel syndrome, must, therefore, be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a neurological disorder of the bilateral upper extremities, to include peripheral neuropathy and/or carpal tunnel syndrome, is denied.


REMAND

The June 2012 VA examiner diagnosed the Veteran with inflammatory and toxic neuropathy and concluded that it was not related to herbicide exposure in service because it did not meet the definition of acute or subacute peripheral neuropathy.  However, a 2013 amendment to VA regulation replaced the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  As the examiner relied on the lack of a diagnosis that is no longer relevant to VA regulations, the case must be remanded for an addendum opinion.  Additionally, despite the diagnosis of "inflammatory and toxic neuropathy," the examiner did not indicate what toxin may have caused the Veteran's neuropathy and whether exposure to herbicides may cause such toxic neuropathy.  In light of these deficiencies, the claim must be remanded for an addendum opinion.  See Barr, supra.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ shall obtain an addendum opinion from the May 2012 or June 2012 VA examiner, if possible.  If both examiners are unavailable, then another appropriate examiner shall be assigned.  The examiner must review pertinent documents in the Veteran's claims file, including any newly associated VA treatment records.  This must be noted in the examination report. If the examiner deems that a new VA examination or any additional testing is necessary, efforts to conduct such examination and testing shall be undertaken.  

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed inflammatory and toxic neuropathy of the bilateral lower extremities was caused or aggravated by his military service, including his presumed herbicide exposure.  The examiner should specifically address whether the herbicides may be considered a toxin that led to the Veteran's toxic peripheral neuropathy.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, s/he shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above action, the Veteran's claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide exposure, should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


